 



Exhibit 10.39

 

EMPLOYMENT AGREMENT

 

BETWEEN: Brian Barnett, MD (the “Executive”), an individual with his main
address at:       230 N Springer Rd   Los Altos, CA 94024     AND: OncBioMune
Pharmaceuticals, Inc. (the “Company”), an entity organized and existing under
the laws of the State of Nevada, with its head office located at:       11441
Industriplex Blvd   Suite 190   Baton Rouge, LA 70809

 

Recitals

 

In consideration of the covenants and agreements herein contained and the moneys
to be paid hereunder, the Company hereby employs the Executive and the Executive
hereby agrees to perform services as an Executive of the Company, upon the
following terms and conditions:

 

1.TERM

 

The Company hereby employs Executive to serve as Chief Executive Officer and to
serve in such additional or different position or positions, including without
limitation as Chief Medical Officer, as the Company may determine in its sole
discretion. The term of employment shall be for a period of three years
(“Employment Period”) to commence on January 9, 2019, unless earlier terminated
as set forth herein.

 

The effective date of this Agreement shall be December 26, 2018 (the “Effective
Date”), and it shall continue in effect until the earlier of:

 

  A. The effective date of any subsequent employment agreement between the
Company and the Executive;         B. The effective date of any termination of
employment as provided elsewhere herein; or         C. Three year(s) from the
effective date hereof, provided, that this Employment Agreement shall
automatically renew for successive one-year periods unless either party gives
written notice to other that it does not wish to automatically renew this
Agreement, which written notice must be received by the other party no less than
90 days and no more than 180 days prior to the expiration of the applicable
term.

 

2.Duties and Responsibilities

 

Executive will be report to the Company’s Board of Directors (the “Board”).
Within the limitations established by the By-laws of the Company, the Executive
shall have each and all of the duties and responsibilities of the Chief
Executive Officer position and such other or different duties on behalf of the
Company, as may be assigned from time to time by the Board.

 

3.Location

 

The initial principal location at which Executive shall perform services for the
Company shall be the Company’s executive offices as set forth in the preamble to
this Agreement.

 

  Page 1 of 11

 

 

4.Acceptance of Employment

 

Executive accepts employment with the Company upon the terms set forth above and
agrees to devote all Executive’s time, energy and ability to the interests of
the Company, and to perform Executive’s duties in an efficient, trustworthy and
business-like manner. Notwithstanding the foregoing obligations, Executive may
serve on outside boards of directors or committees and conduct such other
outside business activities if and only to the extent such outside activities
are first disclosed to and approved in writing by the Board. Executive
acknowledges that approval will not be granted if the outside activities are
deemed by the Board to conflict with the provisions of this Agreement, to impair
Executive’s ability to perform Executive’s duties hereunder, or to otherwise
conflict with Company’s business interests.

 

5.Devotion of Time to Employment

 

The Executive shall devote the Executive’s best efforts and substantially all of
the Executive’s working time to performing the duties on behalf of the Company.
The Executive shall provide services during the normal business hours of the
Company as determined by the Company. Reasonable amounts of time may be allotted
to personal or outside business, charitable and professional activities and
shall not constitute a violation of this Agreement, provided such activities are
disclosed in advance to and approved by the Board and do not materially
interfere with the services required to be rendered hereunder.

 

6.QUALIFICATIONS

 

The Executive shall, as a condition of this Agreement, satisfy all of the
qualifications that are reasonably and in good faith established by the Board of
Directors.

 

7.Compensation

 

7.1Equity Incentive

 

  a. Concurrently with the Effective Date of this Agreement, pursuant to the
Company’s Stock Option Plan or such other plan as determined by the Board,
Executive shall be granted options to purchase a number of shares of the
Company’s common stock equal to $100,000 divided by the volume weighted average
price of the Company’s common stock for the ten (10) business days prior to the
Effective Date (the “First Strike Price”). The options shall have a strike price
equal to the First Strike Price and shall vest in equal amounts on the first,
second and third anniversary of Executive’s employment. Vesting shall be subject
to Executive’s continued employment on the date of vesting and such other
conditions and pursuant to such documentation as reasonably determined by the
Board prior to the date of grant.         b. Concurrently with the closing of a
Qualifying Transaction, pursuant to the Company’s Stock Option Plan or such
other plan as determined by the Board, Executive shall be granted options to
purchase a number of shares of the Company’s common stock equal to $50,000
divided by the transaction price of the Company’s common stock for purposes of
the Qualifying Transaction (the “Second Strike Price”). The options shall have a
strike price equal to the Second Strike Price and shall vest in equal amounts on
the first, second and third anniversary of the Qualifying Transaction. Vesting
shall be subject to Executive’s continued employment on the date of vesting and
such other conditions and pursuant to such documentation as reasonably
determined by the Board prior to the date of grant. For purposes of this
Agreement, a “Qualifying Transaction” shall be the sale of common stock of the
Company on terms acceptable to the Board that is (i) completed during calendar
year 2019 and (ii) provides net proceeds to the Company of no less than
$4,000,000.

 

  Page 2 of 11

 

 

7.2Base Salary

 

Executive shall be paid a base salary (“Base Salary”) at the gross annual amount
of $250,000. Unless Executive’s employment hereunder shall have been terminated
earlier pursuant to this Agreement, the annual Base Salary shall be reviewed on
or before December 1st of each year by the Board of Directors of the Company to
determine if such Base Salary should be increased for the following year in
recognition of services to the Company. In consideration of the services under
this Agreement, Executive shall be paid the aggregate of basic compensation,
bonus and benefits as hereinafter set forth.

 

7.3Payment

 

Payment of all compensation to Executive hereunder shall be made in accordance
with the relevant Company policies in effect from time to time, including normal
payroll practices, and shall be subject to such deductions as applicable under
applicable law and the policies of the Company applicable to compensation of
Executives generally.

 

7.4Bonus

 

From time to time, the Company may pay to Executive a bonus. The amount, type
and payment of any bonus compensation shall be at the sole discretion of the
Board and the Executive shall have no entitlement to such amount absent a
decision by the Company as aforesaid to make such bonus compensation.
Notwithstanding the foregoing, for Fiscal Year 2019 Executive shall be entitled
to a bonus in such amounts and subject to achievement of corresponding
milestones as set forth on Exhibit A hereto.

 

7.5Benefits

 

The Company shall provide Executive with such benefits as are provided to other
senior management of the Company. Benefits shall include at a minimum (i) paid
vacation of fifteen (15) business days per year, at such times as approved by
the Board, (ii) health insurance coverage under the same terms as offered to
other Executives of the Company, (iii) retirement and profit-sharing programs as
offered to other Executives of the Company, (iv) paid holidays as per the
Company’s policies, and (v) such other benefits and perquisites as are approved
by the Board. The Company has the right to modify conditions of participation,
terminate any benefit, or change insurance plans and other providers of such
benefits in its sole discretion. The Executive shall be reimbursed for out of
pocket expenses that are pre-approved by the Company, subject to the Company’s
policies and procedures therefore, and only for such items that are a necessary
and integral part of the Executive’s job functions.

 

7.6Non-Deductible Compensation

 

In the event a deduction shall be disallowed by the Internal Revenue Service or
a court of competent jurisdiction for federal income tax purposes for all or any
part of the payment made to Executive by the Company or any other shareholder or
Executive of the Company, shall be required by the Internal Revenue Service to
pay a deficiency on account of such disallowance, then Executive shall repay to
the Company or such other individual required to make such payment, an amount
equal to the tax imposed on the disallowed portion of such payment, plus any and
all interest and penalties paid with respect thereto. The Company or other party
required to make payment shall not be required to defend any proposed
disallowance or other action by the Internal Revenue Service or any other state,
federal, or local taxing authorities.

 

7.7Withholding

 

All sums payable to Executive under this Agreement will be reduced by all
federal, state, local, and other withholdings and similar taxes and payments
required by applicable law.

 

  Page 3 of 11

 

 

8.Other Employment Benefits

 

8.1Business Expenses

 

Upon submission of itemized expense statements in the manner specified by the
Company, Executive shall be entitled to reimbursement for reasonable travel and
other reasonable business expenses duly incurred by Executive in the performance
of his duties under this Agreement. All such expenses shall be submitted to the
Company in accordance with the policies of the Company, on a timely basis and
with reasonable documentation.

 

8.2Benefit Plans

 

Executive shall be entitled to participate in the Company’s medical and dental
plans, life and disability insurance plans and retirement plans pursuant to
their terms and conditions. Executive shall be entitled to participate in any
other benefit plan offered by the Company to its Executives during the term of
this Agreement. Nothing in this Agreement shall preclude the Company or any
affiliate of the Company from terminating or amending any Executive benefit plan
or program from time to time.

 

9.PROFESSIONAL FEES

 

The Company shall have exclusive authority to determine the fees, or a procedure
for establishing the fees, to be charged by the Company. All sums paid to the
Executive or the Company in the way of fees or otherwise for services of the
Executive, shall, except as otherwise specifically agreed by the Company, be and
remain the property of the Company and shall be included in the Company’s name
in such checking account or accounts as the Company may from time to time
designate.

 

10.CLIENTS AND CLIENT RECORDS

 

The Company shall have the authority to determine who will be accepted as
clients of the Company, and the Executive recognizes that such clients accepted
are clients of the Company and not the Executive. The Company shall have the
authority to designate, or to establish a procedure for designating which
professional Executive of the Company will handle each such client. All client
records and files of any type concerning clients of the Company shall belong to
and remain the property of the Company, notwithstanding the subsequent
termination of this Agreement.

 

11.POLICIES AND PROCEDURES

 

The Company shall have the authority to establish from time to time the policies
and procedures to be followed by the Executive in performing services for the
Company. Executive shall abide by the provisions of any contract entered into by
the Company under which the Executive provides services. Executive shall comply
with the terms and conditions of any and all contracts entered by the Company.

 

  Page 4 of 11

 

 

12.Termination of Employment

 

12.1 For Cause

 

Notwithstanding anything herein to the contrary, the Company may terminate
Executive’s employment hereunder for cause upon delivery of notice of
termination to Executive following the Board’s determination of occurrence of
one or more of the following circumstances: 1) Executive is charged with a
felony, any act involving moral turpitude, or a misdemeanor where imprisonment
may be imposed, 2) commission or alleged commission believed by the Board to be
credible of any act of theft, fraud, dishonesty, or falsification of any
employment or Company records, 3) unauthorized disclosure of the Company’s
confidential or proprietary information, 4) any action by the Executive which
has a detrimental effect on the Company’s reputation or business, 5) Executive’s
failure or inability to perform any reasonable assigned duties after written
notice from the Company of, and a reasonable opportunity to cure, such failure
or inability, 6) any breach of this Agreement, which breach is not cured within
ten (10) business days following written notice of such breach, 7) a course of
conduct amounting to gross incompetence, 8) chronic and unexcused absenteeism,
9) unlawful appropriation of a corporate opportunity, 10) the Company files for
or becomes subject to bankruptcy proceedings under federal, state or other
similar law or otherwise is not able to pay its creditors as and when due, or
11) misconduct in connection with the performance of any of Executive’s duties,
including, without limitation, misappropriation of funds or property of the
Company, securing or attempting to secure personally any profit in connection
with any transaction entered into on behalf of the Company, misrepresentation to
the Company, or any violation of law or regulations on Company premises or to
which the Company is subject. Upon termination of Executive’s employment with
the Company for cause, the Company shall be under no further obligation to
Executive, except to pay all accrued but unpaid base salary and accrued vacation
to the date of termination.

 

12.2 Without Cause

 

The Company may terminate Executive’s employment hereunder at any time without
cause, provided, however, that Executive shall be entitled to severance pay in
the amount of twelve (12) weeks of Base Salary in addition to accrued but unpaid
Base Salary and accrued vacation, less deductions required by law, but if, and
only if, Executive executes a valid and comprehensive release of any and all
claims that the Executive may have against the Company in a form provided by the
Company that Executive executes within 30 days from his receipt thereof.

 

12.3 Resignation

 

Upon delivery of notice of termination of employment, Executive shall be deemed
to have resigned from the Board, to the extent he then serves as a director.

 

12.4 Cooperation

 

From and after delivery of notice of termination, Executive shall cooperate with
the Company, as reasonably requested by the Company, to transition all of
Executive’s responsibilities and to ensure that the Company is aware of all
matters being handled by Executive.

 

13.DISABILITY OF EXECUTIVE

 

The Company may terminate this Agreement without liability if Executive (1)
becomes unable to properly performing his duties hereunder with reasonable
accommodation by reason of disability, illness or other physical or mental
incapacity for a period of more than 90 consecutive days or (2) dies. The Board
shall make such determination in good faith and based upon the recommendation of
such medical personnel as it deems reasonable. Upon such termination, Executive
shall be entitled to all accrued but unpaid Base Salary.

 

  Page 5 of 11

 

 

14.Confidential Information and Invention Assignments

 

14.1 Definitions

 

(a) Confidential Information. For purposes of this Agreement, the term
“Confidential Information” means information that is not generally known to the
public and that is used, developed, or obtained by the Company in connection
with its business, including, but not limited to, information, observations, and
data obtained by Executive while employed by the Company thereof concerning (i)
the business, affairs or strategies of the Company, (ii) products or services,
(iii) fees, costs, compensation, and pricing structures, (iv) designs, (v)
specifications (including, but not limited to, supplier specifications); (vi)
analyses, (vii) drawings, photographs and reports, (viii) computer software,
including operating systems, applications, and program listings, (ix) flow
charts, manuals, and documentation, (x) data or data bases, including clinical
data, (xi) accounting and business methods or other information, (xii)
inventions, designs, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice, (xiii)
customers and clients and customer or client lists, (xiv) other copyrightable
works, (xv) all production methods, processes, technology, and trade secrets,
(xvi) existing or prospective client, customer, vendor and supplier information
(including, but not limited to, identities, needs, transaction histories,
volumes, characteristics, agreements, prices, identities of individual contacts,
and spending, preferences or habits) and (xvi) all similar and related
information in whatever form. Confidential Information will not include (A) is
or becomes generally available to the public or the trade other than as a result
of a disclosure by the Executive in violation of this Agreement or (B) becomes
available to the Executive on a non-confidential basis from a source other than
the Company which is not prohibited from disclosing such information to the
Executive by a legal, contractual or fiduciary obligation to the Company or any
other person.

 

(b) Work Product. For purposes of this Agreement, the term “Work Product” means
all inventions, innovations, improvements, technical information, systems,
software developments, discoveries, methods, designs, processes, analyses,
drawings, reports, service marks, trademarks, trade names, logos, and all
similar or related information (whether patentable or unpatentable,
copyrightable, registerable as a trademark, reduced to writing, or otherwise)
that relates to the Company’ actual or anticipated business, research and
development, or existing or future products or services and which are conceived,
developed, or made by Executive (whether or not during usual business hours,
whether or not by the use of the facilities of the Company, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed, or made prior to the effective date of
this Agreement) together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing.

 

14.2. Confidentiality Requirements.

 

(a) Executive acknowledges and agrees that, as a result of the nature of the
Company’ business and the nature of Executive’s position with the Company,
Executive has been or will come into contact with, and will have access to,
Confidential Information belonging to the Company. Executive acknowledges that
the aforementioned Confidential Information is unique and not generally known to
the public with respect to the Company and has been developed, acquired, and
compiled by the Company at its great effort and expense.

 

(b) Executive further acknowledges and agrees that any disclosure or use of the
Company’ Confidential Information by Executive, other than in connection with
the Company’ business or as specifically authorized by the Company, will be or
may become highly detrimental to the business of the Company, and serious loss
of business and damage to the Company will or may result.

 

(c) Accordingly, Executive agrees to hold all Confidential Information in the
strictest confidence and agrees to safeguard and not use, disclose, divulge or
reveal the Company’ Confidential Information to any person, either during
Executive’s employment or for a period of three (3) years after the termination
of Executive’s employment with the Company, without specific prior written
authorization from the Board.

 

(d) Executive further agrees to promptly deliver to the Company, upon the
termination of Executive’s employment with the Company, or at any other time as
the Company may so request, all property of the Company, including but not
limited to laptops, personal digital devices, and cell phones, and all
documentation, memoranda, notes, customer lists, records, reports, blueprints,
software, drawings, computer disks, programs, and any other documents (and all
copies thereof) containing Confidential Information or relating to the Company’
business and any property associated therewith, which Executive may then possess
or have under Executive’s control.

 

  Page 6 of 11

 

 

14.3 Work Product Requirements

 

(a) All Work Product that Executive may conceive, develope, make, discovere,
invent or originate from and after the Effective Date and during Executive’s
employment by the Company shall be deemed work for hire and shall be the sole
and exclusive property of the Company, as applicable. Executive hereby assigns
all of Executive’s right, title, and interest in and to such Work Product to the
Company, including all intellectual property rights therein.

 

(b) During and after Executive’s employment with the Company, Executive shall
promptly disclose all Work Product to the Company, shall timely execute at the
request of the Company any assignments or other documents the Company may deem
necessary to protect or perfect its rights therein, and shall assist the
Company, at the Company’ expense, in obtaining, defending, and enforcing the
Company’ rights therein. Executive hereby irrevocably appoints the Company as
Executive’s attorney-in-fact to execute on Executive’s behalf any assignments or
other documents deemed necessary by the Company to protect or perfect the
Company’ rights to any Work Product. Regardless of the status of Executive’s
employment by the Company, Executive and Executive’s heirs, assigns and
representatives shall promptly assign to the Company any and all right, title
and interest in and to such Work Product made during the term of Executive’s
employment by any of the Company.

 

15.Exclusive Employment

 

During employment with the Company, Executive will not do anything to compete
with the Company’s present or contemplated business, nor will he plan or
organize any competitive business activity. Executive will not enter into any
agreement which conflicts with his duties or obligations to the Company.
Executive will not during his employment or within three (3) year after the
termination or expiration thereof, without the Company’s express written
consent, directly or indirectly, solicit or encourage any executive, agent,
independent contractor, supplier, customer, consultant or any other person or
company to terminate or alter a relationship with the Company.

 

16.Hiring

 

The Executive agrees that during the Executive’s employment with the Company and
for a period of two years following the termination or expiration of this
Agreement, whether the termination shall be voluntary or involuntary, or with or
without cause, the Executive will not attempt to hire any other executive or
independent contractor of the Company or otherwise encourage or attempt to
encourage any other Executive or independent contractor of the Company to leave
the Company’s employ.

 

17.Assignment and Transfer

 

Executive’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, and any purported assignment, transfer
or delegation thereof shall be void. This Agreement shall inure to the benefit
of, and be binding upon and enforceable by, any purchaser of substantially all
of Company’s assets, any corporate successor to Company or any assignee thereof.

 

18.No Inconsistent Obligations

 

Executive is aware of no obligations, legal or otherwise, inconsistent with the
terms of this Agreement or with his undertaking employment with the Company.
Executive will not disclose to the Company, or use, or induce the Company to
use, any proprietary information or trade secrets of others. Executive
represents and warrants that he or she has returned all property and
confidential information belonging to all prior employers, and is under no
obligation that would restrict Executive performance of his duties hereunder.

 

  Page 7 of 11

 

 

19.Attorneys’ Fees

 

The parties hereto agree that, in the event of breach or threatened breach of
any covenants of Executive, the damage or imminent damage to the value and the
goodwill of the Company’s business shall be inestimable, and that therefore any
remedy at law or in damages shall be inadequate. Accordingly, the parties hereto
agree that the Company shall be entitled to injunctive relief against Executive
in the event of any breach or threatened breach of any of such provisions by
Executive, in addition to any other relief (including damages) available to the
Company under this Agreement or under law. The prevailing party in any action
instituted pursuant to this Agreement shall be entitled to recover from the
other party its reasonable attorneys’ fees and other expenses incurred in such
action.

 

In the event that either party is required to engage the services of legal
counsel to enforce the terms and conditions of this Agreement against the other
party, regardless of whether such action results in litigation, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs of legal
assistants, and other costs from the other party, which shall include any fees
or costs incurred at trial or in any appellate proceeding, and expenses and
other costs, including any accounting expenses incurred.

 

20.Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana without regard to conflict of law principles.

 

21.Amendment

 

This Agreement may be amended only by a writing signed by Executive and by a
duly authorized representative of the Company.

 

22.Severability

 

If any term, provision, covenant or condition of this Agreement, or the
application thereof to any person, place or circumstance, shall be held to be
invalid, unenforceable or void, the remainder of this Agreement and such term,
provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.

 

23.Construction

 

The headings and captions of this Agreement are provided for convenience only
and are intended to have no effect in construing or interpreting this Agreement.
The language in all parts of this Agreement shall be in all cases construed
according to its fair meaning and not strictly for or against the Company or
Executive.

 

24.Rights Cumulative

 

The rights and remedies provided by this Agreement are cumulative, and the
exercise of any right or remedy by either party hereto (or by its successor),
whether pursuant to this Agreement, to any other agreement, or to law, shall not
preclude or waive its right to exercise any or all other rights and remedies.

 

25.Nonwaiver

 

No failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
any other right, power or privilege or of the same right, power or privilege in
any other instance. All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged and, in the case of the
Company, by an officer of the Company (other than Executive) or other person
duly authorized by the Company.

 

26.Notices

 

Any and all notices or other communication provided for herein, shall be given
by registered or certified mail, return receipt requested, in case of the
Company to its principal office, and in the case of the Executive to the
Executive’s residence address set forth on the first page of this Agreement or
to such other address as may be designated by the Executive.

 

  Page 8 of 11

 

 

27.Solicitation

 

The Executive further agrees that during the term of this Agreement and
following the termination of this Agreement, whether the termination shall be
voluntary or involuntary, or with or without cause, or whether the termination
is solely due to the expiration of the term of this Agreement, the Executive
will not, in any manner or at any time, solicit or encourage any person, firm,
Company or other business entity who are clients, business associates or
referral sources of the Company to cease doing business with the Company or to
do business with the Executive.

 

28.Covenants Independent

 

Each restrictive covenant on the part of the Executive set forth in this
Agreement shall be construed as a covenant independent of any other covenant or
provisions of this Agreement or any other agreement which the Company and the
Executive may have, fully performed and not executory, and the existence of any
claim or cause of action by the Executive against the Company whether predicated
upon another covenant or provision of this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of any other covenant.

 

29.Injunctive and Equitable Relief

 

Executive and Company recognize and expressly agree that the extent of damages
to Company in the event of a breach by Executive of any restrictive covenant set
forth herein would be impossible to ascertain, that the irreparable harm arising
out of any breach shall be irrefutably presumed, and that the remedy at law for
any breach will be inadequate to compensate the Company. Consequently, the
Executive agrees that in the event of a breach of any such covenant, in addition
to any other relief to which Company may be entitled, Company shall be entitled
to enforce the covenant by injunctive or other equitable relief ordered by a
court of competent jurisdiction.

 

30.Indemnification

 

The Executive hereby agrees to indemnify and hold the Company and its officers,
directors, shareholders and Executives harmless from and against any loss,
claim, damage or expense, and/or all costs of prosecution or defense of their
rights hereunder, whether in judicial proceedings, including appellate
proceedings, or whether out of court, including without limiting the generality
of the foregoing, attorneys’ fees, and all costs and expenses of litigation,
arising from or growing out of the Executive’s breach or threatened breach of
any covenant contained herein.

 

31.Acknowledgment

 

The Executive acknowledges that following the expiration or termination of this
Agreement, the Executive will be able to earn a living without violating the
foregoing restrictions and that the Executive’s recognition and representation
of this fact is a material inducement to the execution of this Agreement and to
Executive’s continued relationship with the Company.

 

32.Survival of Covenants

 

The covenants of the Executive contained in this Agreement shall survive the
termination of this Agreement.

 

33.Limitations on Authority

 

Without the express written consent from the Company, the Executive shall have
no apparent or implied authority to: (i) pledge the credit of the Company or any
of its other Executives; (ii) bind the Company under any contract, agreement,
note, mortgage or otherwise; (iii) release or discharge any debt due the Company
unless the Company has received the full amount thereof; or (iv) sell, mortgage,
transfer or otherwise dispose of any assets of the Company.

 

  Page 9 of 11

 

 

34.Representation and Warranty of Executive

 

The Executive acknowledges and understands that the Company has extended
employment opportunities to Executive based upon Executive’s representation and
warranty that Executive is in good health and able to perform the work
contemplated by this Agreement for the term hereof.

 

35.Invalid Provision; Severability

 

The invalidity or unenforceability of a particular provision of this Agreement
shall not affect the other provisions hereof, and the Agreement shall be
construed in all respects as if such invalid or unenforceable provisions were
omitted.

 

36.Modification

 

No change or modification of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto.

 

37.Entire Agreement

 

This Agreement contains the entire agreement and supersedes all prior agreements
and understandings, oral or written, with respect to the subject matter hereof.
This Agreement may be changed only by an agreement in writing signed by the
party against whom any waiver, change, amendment, modification, or discharge is
sought.

 

EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO.

 

In witness hereof, each party to this Agreement has caused it to be executed on
the date indicated below.

 

EXECUTIVE   OncBioMune Pharmaceuticals, Inc.       /s/ Brian Barnett   /s/
Andrew Kucharchuck Signature   Authorized Signature       Brian Barnett   Andrew
Kucharchuck Name   Name           President and CFO     Title       December 24,
2018   December 24, 2018 Date   Date

 

  Page 10 of 11

 

 

EXHIBIT A

 

PERFORMANCE TARGETS AND ASSOCIATED CASH INCENTIVES

FOR CALENDAR YEAR 2019

 

Milestone  Incentive  Pre-IND meeting with FDA on paclataxol gallium transferrin
(PGT)  $10,000  Initiation of current good manufacturing practice (CGMP)
production of PGT  $10,000  Enrollment of Patient 1 in Proscavax Texas trial 
$25,000  IND meeting with FDA on PGT and animal study  $25,000  First patient
enrolled in mutually acceptable medical institution for PGT Phase 1 trial 
$50,000  Completion of Qualified Transaction  $30,000  Total Potential Cash
Bonus  $150,000 

 

  Page 11 of 11

 

 